Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

   
   

CLERK
U.S. BANKRUPTCY COURT

1 WBASTERN DISTRICT OF NEW YORK
RECEIVED - BROOKLYN

ar

 

> a

wert
wea et
i
“
ae
oy
Pa
we
“=
Rey
"Ko
woke
Lane)
sh
aa
me, J

 

 

cial For

:
juntary &

   

 

 

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor ting alone. A married couple may file a bankruptcy case toqether—called a
Joint case-—-and in joint cases, these forms use you to ask for infarmation from both debtors. For example. if a form asks. “De you own a car,”
the answer would be yes if either debtor owns a car, When information ts needed about the spouses separately, the form uses Debtor 1 and
Debtor 2 to distinguish between them. In joint cases, one of the spouses must report information as Debtor 7 and the other as Debtor 2. The
same person must be Debtor 7 in all of the forms.

 

  
 

Se as complete a
information, If more sr
(WU known), Answer ever

ible Hf twor ae ether. both ¢ squally responsible for supplying correct
14 Separate sheet to this form. On the tap at any additional pages, write your name and case number

   
  

 

   

 

Identify Yourself

 

 

 

1: About Deblor 2 (Spouse Only in a Joint C

SUYR

 

4. Your full name

   

 

 

al EYMectinigs

   

hd

All other names you M/4

have used in the jast & oly : ue “ * rately wo
years

 

    

 

 

 

   

 

 

  

a. Only the last 4 digits of 7 ‘ Lj
your Social Security RRS = OBE 3. zx. wR 0 QO Rn ennai Senneatenee
number or federal i
Individual Taxpayer
identification number Bx BT ste setnenie prt em Dor

 

   

voluntary Pethion for individuals Filimg for Bankniptey

 
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

   

 

SOWA Z OtAMANE —

About Debtor 1: About Deblor 2 (Spouse Only in a Jaint Case):

4. Any business names
and Employer alin
identification Numbers

(EIN) you have used in ANGERS (NE

the last 8 years

wd | have not used any business names ar EINs

 

enol used ar

 

 

 

include trade

cow rig Busir

ARINES aN

   

§/ 1157200

 

5 Where you live if Debtor 2 lives ata different address:

BRITE OTYAZTRELET

LMOODGIDE MX 877

 

ae - -
if your mailing address is different from the one if Debior 2's mailing address is different from
above, flit in here. Note that the cou unt will send yours, fill it in here, Note that the court will send

 

ths maiing address

   

CEs 1O you at his meaning any!

ROY TOW ETRELT

army!

 

 

TELIIMOES TN) 300 ©

     

5. Why you are choosing Check one
this district to file for

bankruptcy

  

180 days before fling this pehheri

anim any

     

   

 

 

 

 

 

 

 

 

Official Form 104 Voluntary Petron for individuals Fim for Bankruptey page &
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

  

 

      
 

 
  

Required by 717U S.C § 342(b) for Individuals Fuing
sage | and check the appropriate box

of each, see

7. The chapter of the 1
) Also goto the top ofr

Bankruptcy Code you
are choosing to file
under

wl Chapter 7

uJ] Chapter 11

wad Chapter 12
x Chapter 13

8. How you will pay the fee -& i will pay the entire fee when | file my petition Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, f you are paying the fee
yourself, you mey pay casn, cashiers check, ar money order [lf your attorney Is
submiting your payment on your behalf, your attorney may pay with a credit card or check
wath @ pre-printed address

   
 

 
   

1 | need to pay the fee in installments. If you choose this option, sign and attach the

Appheatian for individuals to Pay The Filing Fee in instailments (Offcial Forrn 103A)

     

if you choose option, you must fill out the Application to Have the
Fee VWarved (Oficial 7 TOs

 

   

9, Have you filed for Yi no
bankruptcy within the . ;
last 8 years? ayes © vee ven pve

 

 

    

10 Are any bankruptcy M No
cases pending or being ,
filed bya spouse whois —I Yes
not filing this case with
you, or by a business
partner, or by an

   

fo yes

Fougmier Gf erica

        

    

affiliate?
11. Do you rent your hrc Go to line 12
residence? wt! Yes. Has your landlord obtamed an eviction jidgment against you and da you want to stay in your

residence?
wl Ne. Go to tine 12

Ld Yes, Fil out iniial St
thie bankrupicy petition

   

atement About an Evichon Judgment Against You (Form 101A) and file it with

  

Official Form 104 Voluntary Petition for Individuals Filing for Bankruptcy page 3
 

 

Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

 

_OHANEIY Z|

Report About Any Businesses You Own as a Sole Proprietor

 

12. Are you a sole proprietor Wye Goto Pana

42.

 

14,

of any full- or part-time .
business? Yes. Name and location of business

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entdy such as
a corporation. parinerstin. or

LLC

 

 

 

if you ha
sole propre

separate she
to this petition

more the

 

Ihe
and attach it

  
  
 

    

Check ihe appropriate box fo deseribe yaur business
Healih Care Business (as defined in 11 U S.C. § 101274)

wd
wl Single Asset Real Estate (as defined in 11 USC § 101(51B)

wl Stockbroker (as defined in 17 USC

wad Commodity §

  

tal None of the above

 
  

   
 

  

Are you filing under if you are fling under Chapter 11. the court must know whether you are a small business debtor so that it
Chapter 11 of the Can set appropriate deaciines \f you indicate that you are a small business debtor, you must attach your
Bankruptcy Code and most fecent bala beet, statement of operations, cash-flow statement, and federal income tax return or if
are you a smal! business any of these documents do not evist, follow the procedure in 17 U.S.C. 8 171607 B).
debtor? so -
E definit ' / mx No. camoneot fling under Chanter 14

ora definition of smal
business debtor, a5 led Ne Chapter 11. but barn NOT a smail tusiness debtor according to the definition in
MUS. § weit

Colne

  

 

fam filing under Chapt

Bankruptcy Code

er ll andi ama small business debtor according ta the definition in the

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

Do you own orhaveany YM no

property that poses oris “__

alleged to pose a threat _—! Yes. Whats the hazard?
of imminent and

identifiable hazard to

 

 

   

 

public health or safety?
Or do you own any
property that needs

immediate atienton ts needed, why is itneeded?

 

immediate attention?
For example do you own
perishable goous, or Hvestack
that must be fed or a budding
that needs urgent repairs?

   

VVhere is the prope

    

 

 

   

Lany

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
Case 1-19-43316-cec

SHUR Z

Baer

 

 

 

 

| QHANAINWE Z

 

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

 

 

16. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptey. You must
truthfully check one of the
following choi IE you
cannot do so
eligible to file

 

  

you are nat

 
 
  
 

He you file ar \
can dismiss your cas
will lose whate.
you paid, and your cre
can begin collection activities
again

Official Form 104

About Debtor 1

You (ust oneck one

4

 

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of compietion

 

Attach a copy of the certificate <
plan. ifany. that you developed with

and the payment
the agency

 

 

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion

Within 14 days after you
you MUST file

pian. Pany

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after] made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

fle thus bankruptcy petition
stuhcate and payment

     

  

To ask for a 3-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforis you made to ‘ote in the briefing, why
e you filed for
umstances

 
  

 

dissatist ‘od with your reasons Yor ¢ not receiving a
bnefing before you fled for bankruptcy

ifith urt is satisfied with your reasons, you must
sill receive a bnefing within 30 days after you file
You must file a lificate from the approved
agency, along with @ copy of the payment pian you
developed ifany if you do not do so, your case
may be dismissed

Any extension of the 30-day deadline Is granted
arly for cause and is limited to a maximum of 15
days

 

 

 

   
 

 

bam not required to receive a briefing about
credit counseling because of:

| have a mental diness or a mental
d iency that makes me

apabie of realizing or making
rational sons about finances

= incapacity.

  
  

 

al Disability. My physical disability causes me
to be unable to participate Ina
briefing in person, by phone, or

through the internet, even after |

ww! Active duty. ls

  

 

bret ing about credi be counseling. you must file a
mation far waiver of credit counseling with the

 

Voluntary Petition for Individuals Filing for Bankruptcy

About Debtor 2 (Spouse Only in a Joint Case):

You must che

e}

C

ch One

| received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, ifany. that you developed with the agency

} received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition
you MUST file a copy of the certificate and payment
plan, ifany

t certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after! made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case

 

Your case may be dismissed if tne court is
dissatisfied with your reasons for not receiving a
bnefing before you filed for bankruptcy.

ifthe court is satisfied with your reasons, you must
sill receive a briefing within 20 days after you fle
You must fle a certificate from the approved
agency, along with a copy of the payment pian you
developed, if any. if you do not do $0, your case
may be dismissed,

Any extension of the 30-day deadiine is granted
only for cause and is limited to a maximum of 15
days

lam not required to receive a briefing about
credit counseling because of:

i have a mental finess ora mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances

| incapacity,

wad Disability. My physical disabilily causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |

reasonably tried to do 50

Ll Active duty. (am currently on active mitary

duty ina military combat zone

if you bebeve you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court

 

page 5
Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

Case 1-19-43316-cec

 

 

 

 

Answer These Questions for Reporting Purposes

 

 

16a. Are your debts primarily consumer debts? Consumer debts are defined ini US.C. § 107(8)

16. What kind of debts do as “incurred by an indiedlual primarily for a personal, family, or household purpose.”

you have?

  

Ld No Go to line 166

M Yes. Go to line 17

16 Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or Investment,
id No. Go to line 166
wd Yes, Go to line 17

4

16e. State the type of debts you owe that are not consumer debts or business debts

 

17. Are you filing under
Chapter 7?
Do you estimate that after J Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds wil be available to distribute to unsecured creditors?
excluded and EI ne
administrative expenses —
are paid that funds will be wt ves
available for distribution
to unsecured creditors?

Ione
A No. Larn not filing under Chapter 7. Go to line 18

18, How many creditors do
you estimate that you
owe?

49. How much do you

 

wl $0-$50,000

LJ 1000-5006
wad 5,001-10,000
(al 10,001-25,000

1.000,001-$10 million

a

ted 25,0071-50,000
LJ 50,001-100,000
Ld More than 700 000

Ll $500,000,001-$1 billion

estimate your assets to PS $50,001-$100,000 $10,000,001-350 million (al $4,000.000,001-$10 billion
be worth? @ $100,001-3500,000 4 $50,000,001-$100 mation (3) $10,000,000,001-$50 billion
wl $500,0014-$4 million $100.000,007-S500 million C] More than $50 billion

} 30-350 000 million
tad $50,001-$100,000
CJ $100,001-8500,000

PL 3500,001-81 million

$1,000 001-31

20. How much do you 0
$10,000.001-$50 million
$ 106

-$

estimate your liabilities
to be?

Q) $1,000,000,001-$10 billian
ad $10,000,000,001-350 billion
Ld More than $50 billion

50,000,001-8100 miltian
$100,000,001-$500 million

CUCL CLOo

Sign Below

 

| have examined this petition. and | declare under penalty of perjury that the information provided ts true and

carrect

For you

fl have chosen to file under Chapter 7, | am aware that | may proceed, f eligible, under Chapter 7, 11,12, or 13
of title 14. United States Code (understand the rehef available under each chanter, and | choose lo proceed
under Cnapter 7

    
 

vis me anc | did not pay or agree to pay someone who is nof an attomey to help me fil out
obtained and read the notice required by 11U.S.C § 3421}.

if ne atlorney represe
this document, | hay

| request relief in accordance with the chapter of title 17. United States Code. specified in this petition.

! understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
12U S&S 41. 1519 and 3574

x

  

 
    

x

Signature of Debtor 2

Signature of Debtor

Executed on 51. A DLA

 

Executed on

 

Official Form 1014 Voluntary Petition for incividuals Filing for Bankruptcy page 6
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

    

1 the attorney for the debtor(s) named in this petitian, declare that | have informed the debtor(s) about eligibility
i ar 7 i2.or iS oftitle 11. United States Code, and have explained the relief

hich the person is eligible | also certify that | have delivered to the deblors}
S42;b) and in O7 (HAND) applies, cerlfy that | have no

    
 
   

For your attorney, if you are
represented by one

 

    
  
 

the notice required by 74

   

 

 

 

 

 

 

 

 

 

lf you are not represented knowledge after an inauiry thal the mformation in ed vith the petition is incorrect
by an attorney, you do not
need to file this page. x
ee : Date
mais

   

   

   

Official Form 1014 Voluntary Petition for Individuals Filing for Bankruptcy page 7
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by

an attorney, you do not
need to file this page.

Oficial Form 107

 

 

 

The law allows you, as an individual, to represent yourself in bankruptcy court, but you
should understand that many people find it extremely difficult to represent
themselves successfully. Because bankruptcy has long-term financial and legal
consequences, you are strongly urged to hire a qualified attorney.

 

ou bankruptcy case. The rules are very
example. your case may be

: ument, pay a fee on time, attend a meeting ar

mens of ith ine court, case trustee US trustee, bankruptcy admintstrator, or audit

firra ff your case is sel audit if that happens, you could lose your nghi to file another

case. or you may lose protections, including the benefit of the automatic stay

TUS sorrectly fle and f

 
 
  
  
 

 
 
 

tion may affect

dismissed

 

4 fey

3

You must list all your property and debte ir cheduies that you are required to file with the
court. Even if you plan to pay a particular de your bankruptcy, you must list that debt
in your schedules 1 yo not het a debt, i . not be discharged Hf you da nal ist

erly oF propery claim as exempt. you may not be able to Keep 3 the property The judge can
aiso deny you a discharge of all your debts f you doa something disnonest in your bankruptcy

©. such as destroying or hiding property, f ods. oF iying individual bankruptcy
“ses are randamily audited to determune if de been accurale, truthful, and complete
Bankruptcy fraud is a serious crime: you could be fined and imprisoned.

 
   

 

     

 
 

 

 

sts you to follow the rules as if you had

i The court wi vy because you are filing for yourself. To be
successful, you must be farmer with the tes Bankruptey Code. the Federal Rules of
Bankruptcy Proceciure, and the local rules of f the urtin which your case is filed. You must also
be familiar with any state exemption laws thai ap ply

  
    

 

Are you aware thal fling for bankruptcy is @ serous action with long-term financial and legal
consequenc ses?

nie and thatif your bankruptcy forms are

?

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptey forms?
y ¥ pay ¥ j
No

wl] Yes, Name of F rsan
Attach &

   
  

 

y Peoten Prepare

 

Vonce. Declaration, and Signature (Official Farm 179)

 

s involved in filing without an attorney. |
are that filing @ bankruptcy case without an

me to lose my ‘rights or property if i do not properly handle the case

Sy signing here |
have read and un
attorney May.couse

 

     
 

 

et

 

 

[30/019

cues DBIVIFIGOPFO ctome
CHELED SYISB ono
ARAL ITM CLI4

 

     

   

Voluntary Petition for Individuals Filing for Bankruptcy page &
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

www.nveb.uscourts.gov

STATEMENT PURSUANT TO LOCAL
BANKRUPTCY RULE 1073-2(b)

DEBTOR): SH#WK4_ Z OWAMANE CASE NO.:

Pursuant to Local Bankruptcy Rule 1073-2(b), the debtor (or any other petitioner) hereby makes the following disclosure
concerning Related Cases, to the petitioner’s best knowledge, information and belief:

[NOTE: Cases shall be deemed “Related Cases” for purposes of E.D.N.Y. LBR 1073-1 and E.D.N.Y. LBR 1073-2 if the earlier case
was pending at any time within eight years before the filing of the new petition, and the debtors in such cases: (i) are the same:

(ii) are spouses or ex-spouses: (ili) are affiliates, as defined in 11 U.S.C. § 101(2); (iv) are general partners in the same partnership;
(v) are a partnership and one or more of its general partners; (vi) are partnerships which share one or more common general partners;
or (vii) have, or within 180 days of the commencement of either of the Related Cases had, an interest in property that was or is
included in the property of another estate under 11 U.S.C. § 541(a).]

XO RELATED CASE IS PENDING OR HAS BEEN PENDING AT ANY TIME.
[| THE FOLLOWING RELATED CASE(S) IS PENDING OR HAS BEEN PENDING:

1. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

 

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

2. CASE NO.: JUDGE: DISTRICT/DIVISION:

 

CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (“REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

 
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

[OVER]
DISCLOSURE OF RELATED CASES (cont’d)
3. CASE NO.: JUDGE: DISTRICT/DIVISION:
CASE STILL PENDING: (YES/NO): [If closed] Date of closing:

CURRENT STATUS OF RELATED CASE:

 

(Discharged/awaiting discharge, confirmed, dismissed, etc.)

MANNER IN WHICH CASES ARE RELATED (Refer to NOTE above):

 

REAL PROPERTY LISTED IN DEBTOR’S SCHEDULE “A” (REAL PROPERTY’) WHICH WAS ALSO LISTED IN
SCHEDULE “A” OF RELATED CASES:

 

 

NOTE: Pursuant to 11 U.S.C. § 109(g), certain individuals who have had prior cases dismissed within the preceding 180 days
may not be eligible to be debtors. Such an individual will be required to file a statement in support of his/her eligibility to file.
TO BE COMPLETED BY DEBTOR/PETITIONER’S ATTORNEY, AS APPLICABLE:

J am admitted to practice in the Eastern District of New York (Y/N):

CERTIFICATION (to be signed by pro-se debtor/petitioner or debtor/petitioner’s attorney, as applicable):

I certify under penalty of perjury that the within bankruptcy case is not related to any case now pending or pending at any
time, except as indicated elsewhere on this form.

( Co

Signature of Debtor’s Attorney Signature of Pro-se Debtor/Petitioner

89-29, PAST EB TLRS

Mailing Address of Debtor/Petitioner

 

 

 

City, State, Zip Code

 

Email Address

 

Area Code and Telephone Number

Failure to fully and truthfully provide all information required by the E.D.N.Y. LBR 1073-2 Statement may subject the debtor
or any other petitioner and their attorney to appropriate sanctions, including without limitation conversion, the appointment
of a trustee or the dismissal of the case with prejudice.

NOTE: Any change in address must be reported to the Court immediately IN WRITING. Dismissal of your petition may
otherwise result.

 
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

UNITED STATES BANKRUPTCY COURT
ESATERN DISTRICT OF NEW YORK
In re: Case No.
Chapter
Debtor(s)
JIHIVR 2 DHANANE. x
DECLARATION OF PRO DE DEBTOR(S)

All Individuals filing for bankruptcy pro se (without an attorney), must provide the following
information:

Name of Debtor(s): SOWMk Z DHA MAIN EZ.

Address: 32-37 607TH STREET, Loos) MY (377
email Address  LCLRSCLEDUGLALE LO LNT

hone number - LOE LOT BYTE

CHECK THE APPROPRIATE RESPONSES:

FILING FEE:

soon m... PAID THE FILING FEE IN FULL

mromememnnno non APPLIED FOR INSTALLMENT PAYMENTS OR WAIVER OF THE FILING FEE

PREVIOUS CASES FILED: 1. 2. 3.

 

ASSISTANCE WITH PAPERWORK:
_Xno ASSISTANCE WITH PREPARATION OF / FILING PETITIOIN AND SCHEDULES
momar nene HAD ASSISTANCE WITH PREPARATION OF/ FILING PETITION AND SCHEDULES

If Debtor had assistance, the following information must be completed:

 

Name of individual who assisted:

Address

 

 

Phone Number:

 

Amount paid for Assistance:

\/We hereby declare the information above under the penalty of per ‘

Dated: Gf 2el7 Debtor’s Signature * Ch Se

Joint Debtor’s Signature

 
Case 1-19-43316-cec Doc1 Filed 05/30/19 Entered 05/30/19 14:31:23

Banks:

Wilimington Trust, National Association, not in its individual capacity but solely in its capacity as
trustee of MFRA Trust 2015-1

350 Park Avenue, 20th Floor

New York, New York 10022

PennyMac Corp.
6101 Condor Drive, Suite 300
Moorpark, CA 93021

Plaintiff’s
Bank Attorneys:

Friedman Vartolo LLP
85 Broad St., Suite 501
New York, NY 10004

Akerman LLP
666 Sth Ave., 20th Floor
New York, NY 10103
